Citation Nr: 1211100	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously before the Board and remanded in October 2009 and August 2010, when it was remanded for further development.  

The appellant was scheduled for a Travel Board hearing in November 2007, to which he failed to report.  The appellant was notified of the hearing by correspondence dated in September 2007.  The Board notes that the appellant's address on his VA Form 9 reflects he was incarcerated at that time.  There is no evidence of record that he requested that his hearing be rescheduled for good cause.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he is entitled to service connection for a bilateral hearing loss disability.  This case was previously remanded in October 2009 and August 2010 to provide the appellant with a VA examination.  

As noted in the previous Board remands, the appellant's report of medical examination for enlistment purposes, dated in April 1971, indicated that the appellant had hearing loss in the right ear as defined in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the Board noted that the presumption of soundness on induction as to right ear hearing ability does not attach, and service connection may be considered only on the basis of aggravation of right ear hearing loss in service.  The Board also noted that the results of an August 1971 Medical Board audiological examination were worse than his April 1971 pre-service audiological examination results.  Accordingly, the Board found that an examination and opinion were warranted to determine if the appellant had a current hearing loss disability, and if any worsening of the right ear hearing loss disability was aggravated by active service or if any increase in disability was due to the natural progression of the disease.  Further, the Board found that an opinion as to the etiology of any left ear hearing loss was warranted.

The appellant was evaluated on a VA examination in July 2011.  The VA examiner found that the appellant did not have current left ear hearing loss disability for VA purposes.  The VA examiner also opined that it was not likely that the appellant's hearing loss in the right ear was related to his duties while in military service.  The VA examiner explained that the test results were consistent with a conductive hearing loss, which was typically seen with that of congenital atresia.  

The Board finds that the VA examination report is inadequate.  In the August 2010 Remand order, the Board specifically requested that the VA examiner provide an opinion as to whether the preexisting right ear hearing loss disability was aggravated by active service, and the extent of such aggravation, or whether any increase in disability was due to the natural progress of the disease.  The VA examiner did not directly address whether the right ear hearing loss disability was aggravated by service.

The Court has stated that compliance by the Board is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the July 2011 VA examination report did not comply with the August 2010 Remand order, a new VA opinion is necessary.

Although the appellant did not have left ear hearing loss disability for VA purposes upon VA examination in July 2011, a private Hearing Screen Form from C.S., D.O., indicates that the appellant had left ear hearing loss disability for VA purposes in March 2006.  The form indicates that the appellant's left ear had puretone threshold levels, in decibels, of 55 at 500, 1000 and 2000 Hertz, 60 at 3000 Hertz, and 70 at 4000 Hertz.  The appellant filed an informal claim for service connection for bilateral hearing loss in January 2006 and a formal claim in April 2006.  Thus, the March 2006 Hearing Screen Form indicates that the appellant had left ear hearing loss disability for VA purposes during the period on appeal.  

The July 2011 VA examiner did not address whether the appellant's left ear hearing loss disability demonstrated in March 2006 was related to service.  Although no left ear hearing loss was noted at the appellant's enlistment examination in April 1971, the August 1971 medical board examination report reflects that the appellant had left sensorineural hearing loss.  As the March 2006 private Hearing Screen Form indicates that the appellant had left ear hearing loss disability for VA purposes during the period on appeal, and the August 1971 examination report indicates his left ear hearing worsened during service, a VA opinion is necessary to determine whether the left ear hearing loss disability demonstrated in March 2006 was related to the appellant's service.

Accordingly, the case is REMANDED for the following action:

1.  Forward the appellant's claims folder to an appropriate VA clinician for review, and request a medical opinion to determine the following:

* Whether it is at least as likely as not (50 percent or greater) that the appellant's preexisting right ear hearing loss disability was aggravated by active service and the extent of such aggravation, or whether any increase in disability was due to the natural progress of the disease.

* Whether it is at least as likely as not (50 percent or greater) that the appellant's left ear hearing loss disability demonstrated on a March 2006 private Hearing Screening Form is related to his military service.  

The VA examiner should review the appellant's service treatment records, including the April 1971 enlistment examination report and August 1971 Medical Board report.

The clinician should review the claims folder and this fact should be noted in the accompanying medical report. 

All opinions expressed should be accompanied by complete rationales.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the reviewing health care provider finds that clinical examination of the appellant is necessary such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


